The delegation of the Byelorussian Soviet Socialist Republic associates itself with the congratulations which have been addressed to the President of the twenty ninth session, Mr. Bouteflika, Foreign Minister of Algeria. We are sure he will conduct a well organized and effective session so that we can in due course take part in the adoption of important decisions to strengthen the cause of peace and cooperation on an equal footing among all States.
43.	The delegation of the Byelorussian SSR has been following the general debate very closely. Now that it is drawing to a close, we can say with good reason that virtually all States highly appreciate the continuing process of international detente and ever increasing confirmation of the principle of peaceful coexistence between States with different social systems in the practice of international relations. The current year has brought new illustrations of the further strengthening of universal peace and international security and of the growth and cohesion of the forces of peace, socialism and progress and the deepening of their influence on the development of the international situation.
44.	Detente is ever more confidently gaining ground, because powerful forces are working in its favor first of all, world socialism, which is exerting a decisive influence over the course of world events, and also the forces of national liberation and social progress, together with all peace-loving forces and public opinion that are actively working for the defense of the cause of peace. It should also be pointed out that Western leaders who are realistic in their thinking cannot fail to take into account the changed balance of forces in the world, and they acknowledge more and more that there can exist no other ground for relationships between States with different social systems than the principles of peaceful coexistence.
45.	The developing countries approve of the relaxation of tension as the main trend in the development of events in the international arena. It is well known that the atmosphere of the cold war was a suitable source of nourishment for antidemocratic trends in international relations and for the suppression by imperialism of the interests and rights of the countries of Asia, Africa and Latin America. The historic experience of those countries shows how important the fruitful and versatile activities of the socialist States are for them, those activities designed to put the relations between the opposing social systems on the road to peaceful coexistence and making detente irreversible. Detente creates the necessary prerequisites to the realization of the plans for building a new future.
46.	The further improvement in the international climate is inseparably linked to the results of the third SovietAmerican summit meeting. The peoples of all countries without exception have every reason to experience satisfaction that the USSR and the United States have clearly confirmed their determination to continue the course envisaged by them in 1972 and 1973 and to do their best to diminish and ultimately to eliminate completely the risk of a military collision between the two countries which would be tantamount to a world nuclear war with catastrophic consequences for the whole of mankind. In addition to the treaties and agreements that have been concluded already, of which the agreement on the prevention of nuclear war is particularly important, the parties have agreed upon new practical measures with a view to limiting and curbing the arms race.
47.	The fruitful development of bilateral relations between the States of the socialist community and France, the Federal Republic of Germany and other countries of the opposing social system and their joint quest for ways to settle important international problems have promoted the strengthening of international detente.
48.	We stress with satisfaction the increasing role in international affairs of the nonaligned States and their anti-imperialist policy, their contribution to the struggle for detente, the struggle against war and aggression, the struggle for peace, national independence and social progress, their cooperation with the socialist States in the solution of important international problems. As experience has already shown, while deepening and expanding relations in a spirit of trust and solidarity, the socialist and developing States are able decisively to influence the development of the international situation in the interest of peace.
49.	Some very important and welcome changes have occurred in Europe. A number of bilateral treaties and multilateral agreements concluded between the socialist and capitalist countries in recent years constitute a foundation for the political life of the continent in our era.
50.	The successful completion of the Conference on Security and Cooperation in Europe at the highest level is to play an immense role in bringing about a sharp turn for the better in relations between the European States and the strengthening of peace throughout Europe. For the Conference to be successful, it is first of all necessary that the basic principles of peaceful development of the continent should be clearly proclaimed and strengthened by the united will of all its participants, and that no one should try to slow down its work by submitting proposals incompatible with the principles of equality and noninterference in the domestic affairs of other countries.
51.	Successful completion of the talks on the reduction of armed forces and armaments in Central Europe on the basis of strict observance by all of the rule of undiminished security for each side would be a substantial contribution to the cause of political detente on the European continent and would supplement political detente by military detente.
52.	The Byelorussian people ardently welcome efforts to strengthen European security. Thirty years ago, in July 1944, peace and freedom returned to Byelorussia. They were won at an unprecedently high cost, requiring unparalleled military feats and toil by the entire Soviet people. In the Byelorussian SSR alone, every fourth citizen perished; more than one half of the national wealth of the Republic was plundered or destroyed. While solemnly observing the thirtieth anniversary of the liberation of the Byelorussian SSR from the German Nazi invaders, the working people of the Republic welcomed with satisfaction the award to our capital, the city of Minsk, of the glorious title of "Heroic City". They rejoiced at the results achieved in the construction of a communist society. In 1973, industrial production increased fold compared to the prewar period. This year, farmers have reaped 27.5 metric centers of grain for every hectare of grain crops. Science and culture have flourished, and the standard of living of the population has risen significantly.
53.	We cherish the memory of the soldiers, partisans and underground workers who sacrificed their lives to secure freedom and independence for the Soviet Union and to save world civilization from the brown shirt plague; we are engaged in peaceful creative work, and we most emphatically insist that Europe should never in future be the source of a new world war or military conflict. We want a Europe that will be a continent of lasting peace and equitable cooperation.
54.	The Byelorussian SSR feels that detente should not be limited to one part of the globe. It should extend to all areas of the world. The idea of creating collective security in Asia put forward by the Soviet Union is finding increasing favor. The putting into effect of that proposal is being promoted by new positive trends on the continent. It goes without saying that much still has to be done in this direction. It is necessary, first of ail, that problems arising between States should be settled by peaceful means, due account being taken of the legitimate rights and interests of all nations.
55.	Adoption by the General Assembly without delay of a decision to withdraw all foreign troops stationed in South Korea under the flag of the United Nations and cessation of interference in the domestic affairs of the Korean people would be an important contribution by the United Nations to the cause of relaxation of tension on the Asian continent.
56.	There is no doubt that all I have said accords with the interests of those who truly want to strengthen peace and to work for peace. Bilateral and multilateral cooperation between States with different social systems for the solution of extremely important international questions is fully and entirely in accord with the purposes and principles of the United Nations and supplements its activities in implementing its main task: the strengthening of peace and international security.
57.	As was shown by the general debate, it is no mere coincidence that such a trend of development in interState relations finds the widest support.and approval. Therefore no one in the United Nations takes seriously the wild theory about the so-called conspiracy of the two superPowers put forward by the opponents of the cause of peace, detente and equitable cooperation. The statement of the representative of China [2252nd meeting], who since 1971 has repeated the same prefabricated cliches and utter inanities in the United Nations, reminds us of the situation of a blind man who has come up against a fence and cannot find his way round it.
58.	Detente does not come of its own accord. It is a complicated process requiring constant and single minded political struggle, active joint endeavors of the peace-loving States and broad support for that course of action by the popular masses of all countries. "We are firmly convinced", said Comrade Leonid Ilyich Brezhnev, General Secretary of the Central Committee of the Communist Party of the Soviet Union, several days ago, "that the struggle for the strengthening of peace and for the enhancing and development of detente must never cease". It is the untiring and consistent struggle for the strengthening of international security which the Soviet Union, in cooperation with other States of the socialist community, has been carrying out in implementing the program of peace put forward by the twenty fourth Congress of the Communist Party of the Soviet Union, and which has become the banner of all peace loving forces.
59.	In fighting for detente and developing relations with the capitalist countries on the basis of peaceful coexistence, the States of the socialist community at the same time consistently and firmly support the struggle of peoples for freedom and consolidation of national independence, against the forces of imperialism, reaction and aggression. Scores of African, Asian and Latin American States are experiencing the beneficial effect of the solidarity and support of the Soviet Union and other countries of the socialist community in their struggle to consolidate their national independence.
60.	The need to strengthen further the joint actions of all peace-loving States is all the more evident in that the reactionary and aggressive forces have not laid down their arms. The tragedy of the people of the Republic of Cyprus is an illustration of this. Who can remain indifferent when the military circles of the North Atlantic Treaty Organization [NATO] have embarked upon the materialization of plans hatched long in advance and directed against the Republic of Cyprus as a nonaligned State? It is inadmissible that Cyprus, a State Member of the United Nations, should lose its independence and territorial integrity, whether through foreign military interference or through the behind the scenes machinations of NATO.
61.	Like other socialist States, the Byelorussian SSR has always been on the side of the people of Cyprus. Urgent and effective measures must be taken to safeguard the Republic of Cyprus from outside interference, to ensure the withdrawal of all foreign troops from its territory, to restore constitutional order in that country and to allow the Cypriots to decide their destiny by themselves. The Byelorussian SSR favors the realization of the proposal of the Soviet Union for the convening, within the framework of the United Nations, of an international conference to settle the problem of Cyprus. It is at such a conference that it will be possible to achieve an effective solution of the international aspects of this problem with the proper authoritative international guarantees. The Byelorussian SSR has resolutely advocated this fundamental position in the Security Council. The dispatch of a special mission of the Security Council to Cyprus would meet the policy of ensuring the existence of Cyprus as an independent, sovereign and territorially intact State.
62.	For many years the self-sacrificing and heroic struggle against imperialist aggression by the peoples of IndoChina has benefited from constant and comprehensive assistance and support from the Soviet Union and other socialist.countries, and today we stand together with the peoples of Viet Nam, Laos and Cambodia.
63.	The cessation of imperialist aggression in IndoChina and the conclusion of the Paris agreement on Viet Nam have created prerequisites for the consolidation of the turn away from war to peace, for the normalization of the situation in the IndoChinese peninsula and in SouthEast Asia as a whole. At the same time, we cannot but denounce resolutely the provocative activities of the Saigon Administration which, relying on the support of foreign forces, has been trying by every means possible to frustrate a political settlement in IndoChina. The Byelorussian SSR considers that the real way to strengthen peace and to normalize the situation in South Viet Nam lies in the strict and consistent fulfillment of the Paris agreements, a full ceasefire, the release of all detained military and civilian persons, the granting of full democratic rights to the population of South Viet Nam, the speedy conduct of negotiations between the two South VietNamese parties on the formation of a national council for reconciliation and concord with a view to creating favorable conditions for the holding of universal, genuinely free and democratic elections. This is the real way to strengthen peace and to normalize the situation in South Viet Nam.
64.	The Byelorussian SSR favors the granting of the status of observer to the Provisional Revolutionary Government of the Republic of South Viet Nam.
65.	More favorable conditions have been created for the struggle against imperialist aggression and the elimination of the hotbed of war in the Middle East, thanks to the active joint endeavors of the socialist States and nonaligned countries. Agreement on troop disengagement in the areas of the Sinai peninsula and the Golan Heights has been reached. However, these are only the first steps towards a settlement of the problem of the Middle East. It is not possible to permit the situation to be dealt with only by half measures, which is exactly what Israel and its protectors would like to see. Such a situation would be fraught with the dangers of a new military outbreak. The main issues of a political settlement in the Middle East are to be considered and solved at the Geneva Peace Conference which should resume its work as soon as possible. As is known, the withdrawal of Israeli troops from all occupied Arab territories and the elimination of the consequences of the Israeli aggression constitute the basis for a political settlement in the Middle East.
66.	It goes without saying that the political settlement in the Middle East should guarantee the security and rights of all States and peoples in the area, including the legitimate national rights of the Arab people of Palestine, whose representatives must have a seat at the table of the Geneva negotiations as an independent party.
67.	The Byelorussian SSR has supported the proposal of the Arab countries to consider the question of Palestine at the current' session of the General Assembly, and is a cosponsor of the draft resolution inviting the representatives of the PLO to participate in the discussion of this problem [AjL.736].
68.	Today we are faced with a paradoxical situation in which real preparations for war continue while international tension is tangibly becoming relaxed. This is not only because of inertia but also because powerful imperialist forces are still active in the world, forces which for various economic and political reasons continue to speed up the flywheel of the arms race. These forces are trying to whip up the race of missiles and nuclear armaments which are most dangerous for mankind, trying to utilize the greatest achievements of the human mind for the creation of new and ever newer types of weapons.
69.	The socialist countries have always fought against such a dangerous development, and we have every reason to pride ourselves on the fact that it is on the initiative of those countries that most disarmament questions have been considered or are being considered in the United Nations. The socialist countries have achieved positive results which are known to all, due to their consistent and resolute position and because they have proceeded in cooperation with the young independent States. This is in accord with the interests of all States, including the large group of developing countries which, in the solution of economic and social problems which they are 'facing, urgently need the release of funds being swallowed up by the arms race and the switching of those funds to the development of their national economies. For those countries peace is a primary and necessary prerequisite to save them from the colonial heritage and to give them a weapon to fight against neocolonialism. How pathetic is the attitude of one country which, in words, tries to present itself here as a friend of the third world and at the same time, by its deeds, opposes the cessation of the arms race and opposes disarmament.
70.	The Soviet Union has submitted an important new item, entitled "Prohibition of action to influence the environment and climate for military and other purposes incompatible with the maintenance of international security, human wellbeing and health" [item 100], for the consideration of the General Assembly at its twenty-ninth session. In the opinion of the Byelorussian SSR, the drafting and conclusion of an appropriate international convention is most timely and indeed farsighted. It is imperative today that measures should be taken to save humanity from the danger of the use of new means of waging war which tomorrow may widely proliferate and which will then be much more difficult to curb. The conclusion of such a convention would be not only a step forward in the limitation of the scope of the arms race but also an important means of protecting the human environment.
71.	We should do all we can at this session to implement the resolution adopted at the twenty-eighth session of the General Assembly on the reduction of the military budgets of States permanent members of the Security Council by 10 per cent and the utilization of part of the funds thus saved to provide assistance to developing countries [resolution 3093 (XXVIII)]. That decision, which links together the problems of disarmament and those of development, may promote the cause of the strengthening of universal peace and socioeconomic development, provided there is good will on the part of all the permanent members of the Security Council.
72.	The Byelorussian SSR will press for the adoption at this, session of a decision making it possible to start directly on the preparation of recommendations on the practical questions related to the convening of the World Disarmament Conference. We are confident that through the combined efforts of peace-loving countries the opposition of the enemies of the convening of such a conference will be overcome.
73.	The world community continues to face the task of bringing about the prohibition and elimination of chemical weapons, the cessation by everyone, everywhere, of nuclear weapons testing, and the implementation of other measures towards complete and general disarmament.
74.	We expect at this session of the General Assembly to consider anew and in a broad context the question of the implementation of the Declaration on the Strengthening of International Security [resolution 2734 (XXV)], which should result in additional specific steps for the strict implementation of the main provisions of that Declaration. It is essential that the discussion of this question should promote the strengthening and further development of the results already achieved in the general normalization of the international situation.
75.	As a member of the Security Council, the Byelorussian SSR favors the adoption by the Council of appropriate measures to make mandatory the solemn resolution of the General Assembly on the non use of force in international relations and the permanent prohibition of the use of nuclear weapons [resolution 2936 (XXVII)]. Such a decision by the Security Council will have a longterm favorable influence on international relations. It is high time for those permanent members of the Security Council that have been opposing the adoption of such a decision to cease their obstructionism.
76.	The General Assembly must make the best use of the favorable opportunities available for a fruitful discussion of the problems of disarmament and the strengthening of international security. That in turn will serve the cause of the further extension and deepening of the process of detente and the solution of the tasks of economic development.
77.	The admission to the United Nations at this session of three States, Bangladesh, Grenada and GuineaBissau—whose delegations we warmly welcome here is further proof of the continuing, powerful upsurge of the national liberation movement and of the emergence on the world arena on a broad scale of the independent developing countries of Asia, Africa and Latin America.
78.	International support for those fighting for freedom, national independence, democracy and socialism has always been an integral part of the foreign policies of the socialist States. As members will recall, in 1960, on the initiative of the Soviet Union, the General Assembly adopted the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)], an event of historic importance. The results of the struggle of the people of GuineaBissau have convincingly shown that the liberation movement is invincible when the alliance between it and world socialism has become an objective reality. The colonialists, though armed to the teeth, were incapable of bringing the heroic people of Guinea Bissau to their knees.
79.	The chauvinists, blinded by their greatPower aspirations to hegemony, ultimately proved to be incapable of preventing the people of Bangladesh, who had embarked on the road to freedom and independence, from seeing their country become a Member of the United Nations.
80.	The circumstances of detente have made it possible for the developing countries to intensify their struggle to eliminate unequal economic relations between developed capitalist countries and developing countries. The Byelorussian SSR actively supports the attitude and demands of the developing countries. The Byelorussian SSR took that stand at the sixth special session of the General Assembly, at which the developing countries presented a fully justified historical bill to imperialism and colonialism for centuries of exploitation and appropriation of their wealth and demanded the cessation of the pernicious activities of transnational monopolies.
81.	As was rightly pointed out by the Foreign Minister of Algeria at the sixth special session, the adoption of the anti imperialist decisions at that session was the result of natural alliances of the developing countries with the socialist States, alliances and here I would quote Mr. Bouteflika's words: "which are profoundly motivated by the will of the international community to establish a new era based on justice, progress and peace". [2230th meeting, para. 185],
82.	The support given by the socialist countries to the former colonial and dependent peoples has received a new and deeper meaning during the period in which a number of developing countries have embarked on and are carrying out broad socioeconomic transformations. That support and that assistance are rendered as a matter of principle and are devoid of any consideration of short term gain or aspirations to one sided benefits. We resolutely support the African fighters against colonialism, racism and apartheid, all democrats struggling for the freedom of their peoples and against Fascist tyranny.
83.	We consider that the United Nations should increase its efforts to bring about the cessation of repression of democrats, the release of all political prisoners in Chile and the cessation of the arbitrary rule and lawlessness of the Fascist junta, which has sold itself down the river to foreign capital. And no matter how often an agent of the Fascist military regime of Chile runs up to this rostrum to spread slander, abusing the right of reply, honest people whether in Chile or in other countries will not stop their struggle against the crimes of the bloody dictatorship in Chile; they will constantly render support to the patriots and democrats of Chile in their just struggle, which is inseparably linked with the peoples* aspiration to lasting peace on earth.
84.	During the general debate, a number of representatives have tried to criticize the Charter of the United Nations and have even called for its revision. The Charter has been subjected to attacks for a long time now. There have always been people and there evidently are such people around today who regard the Charter as an obstacle. On the other hand, a number of young independent States which sincerely seek the speedy implementation of the basic provisions of the Charter are inclined to yield to the temptation to revise it, to reorganize the United Nations, and so forth. We should like to draw their attention to the fact that it is precisely at the moment when the United Nations has begun to solve more effectively the tasks assigned to it in the'Charter, at the moment when the rote and influence of the nonaligned countries have grown immensely, that the rabid supporters of the revision of the Charter have become active.
85.	We oppose any attempts to revise the Charter of the United Nations, for it fully reflects the existing balance of forces in the world and the presence of two social and political systems: socialism and capitalism; it ensures the vitality of the United Nations; it is in accordance with the interests of the maintenance and strengthening of peace. The whole history of the United Nations convincingly shows that it has been the strict observance of the Charter and the consistent implementation of the decisions of the Security Council and the positive recommendations of other United Nations bodies that have ensured the way to the success of the United Nations activities. Those who would strengthen the United Nations should vigorously and actively press for this, while unmasking and isolating those who try to undermine the Organization on the false pretext of perfecting its Charter.
86.	The delegation of the Byelorussian SSR, like many other delegations that have spoken in the general debate, is convinced that in the discussion and solution of any questions in the United Nations problems related to the strengthening of peace and international security, disarmament, decolonization, the struggle against racism and apartheid, economic development, the working out and observance of the rules of international law it is always necessary to have unity and cohesion, a high degree of activity and consistency on the part of all the anti-imperialist forces, in the vanguard of which the States of the socialist community march on and cooperate on a fraternal basis with the nonaligned and developing countries.
